Title: [Diary entry: 31 December 1788]
From: Washington, George
To: 

Wednesday 31st. Thermometer at 50 in the Morning— at Noon and  at Night. Cloudy in the Morning, with the Wind at No. Wt. Clear afterwards but not very cold. Rid to the Ferry & Frenchs and to Dogue run and Muddy hole Plann. At the two first all hands were about the Corn and dreadfully wet & disagreeable this work and proves however improper and injurious it is to have this business on hand so late in the year. At Dogue run the Men (except those with the Plows) were about the Farm Pen and the Women abt. the flax. At Muddy hole—Seven Plows were at work, 4 from D. Run and 3 from the Plann. The other hands were repairing fences on the Ferry road around field No. 5.